Title: To Alexander Hamilton from Aaron Ogden, 19 November 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir,
            Union Camp near Scotch plains Novr. 19th. 1799
          
          In pursuance of your request, to name to you from my regiment, gentlemen, suitable to officiate in the department of the Inspector General, I am happy in having it in my power, to recommend Lieutenant William Potter, as a Brigade Inspector, This gentleman in his appearance and manners, is remarkably officerlike—and is in every way, worthy of all confidence—he is a most excellent pen-man and exceedingly ready and accurate at details and returns, he is young, active and well skilled in all the exercises, manœuvres and evolutions that have been in practice among us—and from a perfect knowledge of him and his character, he having served as adjutant to my regiment since it has been formed, I will venture to affirm, that a more suitable person for this office is not to be found in the Brigade—Permit me to add, that I shall feel myself under additional obligation, should you select this candidate, and the preferment will be a proper reward for uncommon Zeal, intelligence and activity in establishing the discipline of the regiment to which he has belonged.
          I have the honor to be with the greatest respect your mo. ob Sert
          
            Aaron Ogden
          
        